              La Michoacana Natural, LLC v. Luis Maestre, et al.
        U.S. District Court for the Western District of North Carolina
                              Charlotte Division
                      Case No. 3:17-cv-00727-RJC-DCK




                              EXHIBIT 1

         DECLARATION OF LAURA L. CHAPMAN

              Transcript of Bench Trial Before
The Honorable Rudolph Contreras, United States District Judge
               September 16, 2015, 2:00 P.M.




Case 3:17-cv-00727-RJC-DCK Document 109-1 Filed 11/21/19 Page 1 of 4
                                                                             1

 1                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
 2        ----------------------------x
 3        PALETERIA LA MICHOACANA, INC.,

 4                   Plaintiff

 5                    v.                    Civil Action 11-1623

 6        PRODUCTOS LACTEOS
          TOCUMBO S.A. DE C.V.,
 7
                     Defendant
 8        -----------------------------x
 9                                          Washington, D.C.
                                             Wednesday, September 16, 2015
10                                                    2:00 P.M.

11                               P.M. SESSION - DAY THREE

12                           TRANSCRIPT OF BENCH TRIAL
                      BEFORE THE HONORABLE RUDOLPH CONTRERAS
13                         UNITED STATES DISTRICT JUDGE

14        APPEARANCES:

15        For the Plaintiff: Laura L. Chapman, Esq.
                              Toni Qiu, Esq.
16                            SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
                              Four Embarcadero Center
17                            San Francisco, CA 94111
                              (415) 434-9100
18
          For the Defendant: Stephen L. Anderson, Esq.
19                            Steven M. War, Esq.
                              ANDERSON & ASSOCIATES
20                            27280 Via Industria, Unit B
                              Temecula, CA 92590
21                            (951) 296-1700

22

23
          Court Reporter:         Lisa Walker Griffith, RPR
24                                U.S. District Courthouse
                                  Room 6507
25                                Washington, D.C. 20001
                                  (202) 354-3247


                                     9.16.2015 PM
     Case 3:17-cv-00727-RJC-DCK Document 109-1 Filed 11/21/19 Page 2 of 4
                                                                            12

 1    following them out because I only get an hour for lunch.

 2              And again, I didn't touch her, I didn't come close

 3    to her.   And she shouted at me, but yet all I asked her was,

 4    can you give me an estimate of how long you will be with

 5    Mr. Gutierrez?    And then Stephanie, as she said, the question

 6    was, are you an attorney?       And I did not shout it, I did not

 7    raise my voice and I had no reason to.

 8               THE COURT:   So when I go back and look at the

 9    videotape that is being taped, as you look back at clock,

10    there is video right next to it, it will show that you did

11    not raise your voice?

12               MR. ANDERSON:   Yeah, of course.    Hopefully there

13    will be audio and you can hear the tone in which she shouted

14    at me.    And I told her twice, please don't raise your voice.

15               THE COURT:   All right.    I'm dubious because I've

16    spent enough time with you to know that you don't have your

17    emotions under control.     You are way too close to this case.

18    It is about your client, it is not about you.       And you have

19    to control your emotions.       And you cannot get, I'm ordering

20    this, within 20 feet of their counsel.        If something has to

21    be communicated to them, Mr. War must do it.       Understand?

22               MR. ANDERSON:   Of course I understand, Your Honor.

23               THE COURT:   Okay.    And I will look into getting cso,

24    not in the courtroom because I'm in the courtroom, but during

25    breaks.



                                      9.16.2015 PM
     Case 3:17-cv-00727-RJC-DCK Document 109-1 Filed 11/21/19 Page 3 of 4
                                                                            102

 1                          CERTIFICATE OF REPORTER

 2              I,   Lisa Walker Griffith, certify that the foregoing

 3    is a correct transcript from the record of proceedings in the

 4    above-entitled matter.

 5


 6

 7


 8

 9
     Lisa Walker Griffith, RPR                            Date
10

11


12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                    9.16.2015 PM
     Case 3:17-cv-00727-RJC-DCK Document 109-1 Filed 11/21/19 Page 4 of 4
